DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are currently pending. 
The application, filed 06/03/2020, claims foreign priority to KR1020190065904, filed 06/04/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the receiver configured to, the assorter configured to, the generator configured to, the calculator configured to, and the acquisition unit configured to in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified receiver, assorter, generator, calculator, and acquisition unit, a corresponding structure in the specification reads:
"[0148]… apparatus… implemented using hardware components, software components, and/or a combination thereof. For example, the systems, devices, and components described herein may be configured using at least one universal computer or special purpose computer, for example, a processor, a controller and an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable array (FPA), a programmable logic unit (PLU), a microprocessor or any other device capable of responding to and executing instructions… processing device may run an operating system (OS) and one or more software applications that run on the OS…".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following:
The specification lacks the section and heading “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
…
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
…
	Content of Specification
…
(e)	Background of the Invention: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1)	Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field."…

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the classified region information" in line(s) 12. There is insufficient antecedent basis for this limitation in the claim. There is no "classified region information" anteceding this limitation in the claim. 
As to claim 9, it is objected for the same deficiency. 
Claim 1 recites the limitation "the classified regions" in line(s) 15-16. There is insufficient antecedent basis for this limitation in the claim. There are no "classified regions" anteceding this limitation in the claim. 
As to claims 8, 9, 16, they are objected for the same deficiency. 
Claim 2 recites the limitation "the first principle calculation" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. There is no "first principle calculation" anteceding this limitation in the claim. 
As to claim(s) 4, 10, they are objected for the same deficiency. 
Claim 3 recites the limitation "the defined each region" in line(s) 4-5. There is insufficient antecedent basis for this limitation in the claim. There is no "defined each region" anteceding this limitation in the claim. 
As to claim 12, the cited "the apparatus for simulating the nonequilibrium electronic structure of the nanodevice is performed" is unclear as to what it represents, since an apparatus cannot be performed.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 9 recite a method and an apparatus (process, machine = 2019 PEG Step 1 = yes) of simulating a non-equilibrium electronic structure of a nanodevice comprising: classifying wave functions generated through the first principle and upper approximation method into each channel region, the electrodes based on a spatial distribution; defining a Fermi-Dirac distribution function depending on an electrochemical potential of each of the channel, the electrodes based on the classified region and the applied voltage information; calculating a non-equilibrium electron density using the Fermi-Dirac distribution function corresponding to the region information of each of the channel, the electrodes, and the wave functions of the classified regions.
Step 2A, Prong One: Claims 1 and 9 are substantially drawn to mathematical concepts. The claims recite performing a mathematical method in prose. MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019] reads 'I. MATHEMATICAL CONCEPTS… It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula… Digitech… holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea…'. As to the "simulating a non-equilibrium electronic structure of a nanodevice", the simulation is mathematical is nature, see for example in the Specification "[0014]… simulating the non-equilibrium electronic structure of the nanodevice may be performed using the first principle calculation and a tight-binding (TB) method based on the first principle". Dependent claims 4 and 12 also read "simulating the nonequilibrium electronic structure of the nanodevice is performed using the first principle calculation and… TB… based on the first principle". As to the step of "classifying wave functions", see for example in the Specification "[0040]… wave functions generated through the existing first principle and upper approximation method are classified into regions of the channel, the first electrode, and the second electrode, or the additional electrode as needed based on a spatial distribution method, for example, a linear combination of atomic orbital (LCAO) method, and a Fermi-Dirac distribution function", "[0041]… classified into the region of each of the channel, the first electrode, and the second electrode of the nanodevice or the additional electrode as needed using coefficients for atomic orbitals included in the generated wave functions" and/or "[0071]… wave functions are classified into each region through magnitude comparison". As to the step of "defining a Fermi-Dirac distribution", see for example in the Specification "[0013] The defining of the Fermi-Dirac distribution function may include calculating the total number of electrons in a non-equilibrium state based on the Fermi-Dirac distribution function depending on the electrochemical potential of each region defined, calculating a difference between the total number of electrons in the non-equilibrium state and the total number of electrons in an equilibrium state…". Calculations are mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A, Prong Two: Claim 9 recites the additional elements of "[0148]… apparatus… implemented… using at least one universal computer or special purpose computer…" (see claim interpretation above). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Claims 1 and 9 recite receiving region information and applied voltage information and acquiring non-equilibrium electronic structure information of the nanodevice. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1 and 9 are not patent eligible.
Step 2B: Claim 9 recites the additional elements of "[0148]… apparatus… implemented… using at least one universal computer or special purpose computer…" (see claim interpretation above). They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Each of the claims is directed to an abstract idea. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). The claims are not patent eligible.
Dependent claims:
Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Claims 5-8 and 13-16 recite acquiring characteristics of the nanodevice (using information), acquiring information, and receiving region information. These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1-16 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Allowable Subject Matter
Claims 1-16 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Roy et al., Design and optimization of cobalt-encapsulating vertical graphene nano-hills for hydrogen evolution reaction, teaches “Density functional theory (DFT) calculations show that the HER activity of the originally HER-inactive VGNHs can be significantly enhanced by the synergistic effects of the nanoscale C curvature and the encapsulated Co-induced doping within the VGNH hill region. The calculations further predict that their HER activity will exhibit a volcano-type curve as a function of Co density" (see page 17046, last paragraph),
Hong Guo, U.S. Patent 8082130 teaches "NEGF-DFT is used to account for the microscopic details of the atomic structure and electronic states at non-equilibrium... DFT is used to self-consistently calculate the Hamiltonian H of the device" (see col. 7, line 65 to col. 8, line 1),
and International Pub. No. WO2015048509, teaches "[00121]… the detailed model is a… DFT) algorithm, taking as inputs… electronic density field, p. [00122] The simpler model could be one of either classical molecular dynamics (MD), continuum model, non-equilibrium Green's functions transport model (NEGF), tight-binding",
none of these references cited taken either alone or in combination and with the prior art of record disclose
claims 1 and 9, "… simulating a non-equilibrium electronic structure of a nanodevice… classifying wave functions generated through the first principle and upper approximation… defining a Fermi-Dirac distribution function depending on an electrochemical potential of each of the channel, the first… and the second electrode based on the classified region… and the applied voltage information; calculating a non-equilibrium electron density using the Fermi-Dirac distribution function corresponding to the region information of each of the channel, the first… and the second electrode and the wave functions of the classified regions…"
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		9/27/22Primary Examiner, Art Unit 2146